DETAILED ACTION

Remarks
Claims 1, 4-15, and 18-23 have been examined and rejected. This Office action is responsive to the amendment filed on 08/24/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 4-7, 10, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli (US 20120030614 A1, published 02/12/2012) in view of Himmel et al. (US 20020186252 A1, published 12/12/2002), hereinafter Himmel, in further view of Davis et al. (US 20050091604 A1, published 04/28/2005)


Regarding claim 14, Tuli teaches the claim comprising:
A locating device comprising: a processor, a memory and a communication bus, wherein the memory is configured to communicate with the processor through the communication bus; the memory is configured to store a processor-executable program, the processor is configured to execute the processor-executable program to perform a method, the method comprising (Tuli Figs. 1-7; abs. a method comprising causing to be displayed in a display window at least one of a defined plurality of information items; [0077], an example electronic device 200 comprising a mobile (e.g. cellular) telephone terminal 200 is shown in FIG. 2; the electronic device 200 could alternatively be another type of device such as a PDA, a positioning device (e.g. a GPS module), a music player, a gaming console or a personal computer; [0078], the electronic apparatus 100 comprises a controller 110; the controller 110 includes one or more processors 111 operating under the control of computer readable code optionally stored on a non-transitory memory medium 130 such as ROM or RAM):
obtaining information of a position to be located, wherein the information of the position to be located represents a distance between data marked in a loaded data link and a target point, wherein the information of the position to be located comprises marked position information, position information of a list data group and recommended position information (Tuli Figs. 1-7; [0084], the items of information 310 can be displayed as an array, for example as a menu comprising a list of user selectable options; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user by inputting a command to the apparatus; a marker 230 associated with a particular item 310 of the information can be displayed within the scrolling region 220, for example in the scroll bar 221, to indicate the location of the marked item 310 relative to the remainder of the information items 310 (recommended position); [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0095], the user interface shown in FIGS. 4A, 4B and 4C is associated with a media player (list shown); [0101], if the previously playing media item 310 was the tenth item in a list of 40 items and the newly playing media item is the twentieth item in the same list, the location of the marker 230 in the scroll bar changes from 1/4 of the distance along the scroll bar 221 to 1/2 of the distance along the scroll bar 221; [0105], the user interface 200 shown in FIGS. 5A to 5C is associated with a social or business networking website (list shown); [0112], the user interface 200 shown in FIGS. 6A, B and C is associated with a commodity or share price index; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220; as shown and described, a plurality of markers are displayed representing marked position information, position information for a list comprising a data group of items, and recommended position information);
obtaining a plurality of navigation points by taking each piece of position information corresponding to the information of the position to be located as a position identifier, the plurality of navigation points comprising a navigation point for the marked position information, a navigation point for the position information of a list data group and a navigation point for the recommended position information (Tuli Figs. 1-7; [0084], the items of information 310 can be displayed as an array, for example as a menu comprising a list of user selectable options; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user by inputting a command to the apparatus 100; a marker 230 associated with a particular item 310 of the information can be displayed within the scrolling region 220, for example in the scroll bar 221, to indicate the location of the marked item 310 relative to the remainder of the information items 310 (recommended position); [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220; as shown and described, a plurality of markers are displayed representing marked position information, position information for a list comprising a data group of items, and recommended position information; see also [0095], [0105], [0112] and Figs. 4-6);
displaying a locating control, which is provided with the plurality of navigation points, at a first preset position on a display interface on which list data is loaded, wherein each of the plurality of navigation points represents an identifier corresponding to a position marked in the loaded data link in the list data (Tuli Figs. 1-7; [0084], referring to FIGS. 3A and 3B, the user interface 200 can comprise a display window 210 for displaying information 300 and other graphics to a user; the information 300 displayed in the display window 210 can comprise items 310 of information such as user selectable icons, images and/or text; the items of information 310 can be displayed as an array, for example as a menu comprising a list of user selectable options; [0086], the user interface 200 can also comprise a scrolling region 220 for scrolling information in the display window 210; the scrolling region 220 can, for example, comprise a scroll bar 221 and a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210, relative to a remainder of the information which is not currently displayed in the display window 210; [0089], a marker 230 associated with a particular item 310 of the information can be displayed within the scrolling region 220, for example in the scroll bar 221, to indicate the location of the marked item 310 relative to the remainder of the information items 310; [0095], the user interface shown in FIGS. 4A, 4B and 4C is associated with a media player; [0105], the user interface 200 shown in FIGS. 5A to 5C is associated with a social or business networking website; [0112], the user interface 200 shown in FIGS. 6A, B and C is associated with a commodity or share price index; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220;);
when a first locating operation acting on one of the plurality of navigation points is received, determining a position of first data to be located in the loaded data link; and jumping to the position of the first data to be located on the display interface, and displaying the first data to be located corresponding to the position of the first data to be located to locate the first data to be located on the display interface (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0092], the marker 230 can be used to cause the item of information 310 with which it is associated to be displayed quickly in the display window 210; the controller 110 may cause the item of information to be displayed in the display window 210 automatically in response to a user selecting the marker 230 with the pointer/cursor or touching the marker 230 via the touch-screen 110; FIG. 3B illustrates a situation in which the location indicator 222 has been moved to the position of the marker 230 so that the marked information item 310 is displayed in the display window 210)
wherein the marked position information represents position information obtained by marking the data in the loaded data link by the locating device (Tuli Figs. 1-7; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user by inputting a command to the apparatus 100; a marker 230 associated with a particular item 310 of the information can be displayed within the scrolling region 220, for example in the scroll bar 221, to indicate the location of the marked item 310 relative to the remainder of the information items 310 (recommended position)
However, Tuli fails to expressly disclose the position information of the list data group represents position information corresponding to each group divided according to a preset loading rule when the list data is loaded.  In the same field of endeavor, Himmel teaches:
the position information of the list data group represents position information corresponding to each group divided according to a preset loading rule when the list data is loaded (Himmel Figs. 1-6; [0019], indicators 160 representing respective ones of the objects 101, 102 etc. are displayed; [0029], the enlarged view includes an indicator 420 representing sub-objects; to display the enlarged view the user double clicks a pointer device (not shown) with the pointer on the slider 140; [0030], in FIG. 4, the window 115 is in the third position, in which table object 104 is in the view of the window 115; the table 104 in this illustration has 5 rows; the enlarged view of the slider 140 shows sub-object indicators 420 of the table 104 for the five displayed rows of the table 104; the sub-object indicators 420 are shown as "R1" through "R5" for the rows of the table 104 and as "S's" for one of the sentences of the text 105, which serves to illustrate another aspect of the invention; for objects and sub-objects which are numbered elements, such as the rows of table 104 in this illustration, the indicators 160 and 420 representing the respective objects are correspondingly numbered; [0031], FIG. 4 also illustrates another aspect of the invention; it is conventional that if a user clicks the pointing device (not shown) with the pointer positioned above the slider 140, the window 115 scrolls up by the vertical length of one window 115; if a user double clicks the pointing device with the pointer on one of the indicators 160 or 420, the window 115 immediately scrolls to the top of the indicated object or sub-object; the window 115 would move to position 3, as illustrated in FIG. 4, responsive to a user clicking on the indicator 160 for table 104 in the scroll bar 120; [0032], if the user single clicks (rather than double clicking, as in the previous embodiment) the pointing device with the pointer on one of the indicators 160 or 420, the window 115 immediately scrolls to the top of the indicated object or sub-object)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the position information of the list data group represents position information corresponding to each group divided according to a preset loading rule when the list data is loaded as suggested in Himmel into Tuli.  Doing so would be desirable because on computer displays, especially small ones, it is difficult for a user to maintain a sense of the context of the information displayed, since so little information fits in the display window. Therefore there is an increasing need for mechanisms which help users maintain their sense of the context of the information displayed on computerized display devices (see Himmel [0004]).  The present invention involves a recognition that the foregoing need is addressed by selectively displaying indications about what information is outside or inside the information in a computerized device's display window. This advantageously provides a summary view to help the user understand the context of the portion of the information that is displayed in the window (see Himmel [0005]).  Positions of the indicators represent relative positions of objects within the information. The objects represented are of numerous different object types, including paragraphs of text, tables, images, audio content, video content and hyper links. Such objects include sub-objects. For example, paragraphs of text include sentences, while spreadsheets, for example, include tables, cells, rows and columns. In a further aspect, a displayed attribute of an indicator represents the type of the indicator's respective object. This advantageously provides substantial further contextual detail, without using much display space (see Himmel [0007]).
However, Tuli in view of Himmel fails to expressly disclose the recommended position information represents recommended position information obtained by analyzing a historical mark position of the list data.  In the same field of endeavor, Davis teaches:
the recommended position information represents recommended position information obtained by analyzing a historical mark position of the list data (Davis Figs. 1-20; [0025], FIG. 18 illustrates an exemplary intelligence-based system that tracks foci; [0028], the present invention relates to systems and methods that enable a user to return to a point of interest within a set of data via a graphical indicator that is generated and associated with the location of the point of interest; [0035], the user can configure the tracking component 110 such that after a time period lapses, tracking information that has been stored without any subsequent utilization can be automatically removed from the location bank 120; thus, rather than having the user initiate the removal through an action, the tracking component 110 can infer from an inaction that the user no longer desires to track the item; [0037], it is noted that returning a tracked item to a user and returning the user to the tracked item can refer to positioning information within a user interface viewing window such that information is visible to the user; [0049], FIG. 3 illustrates the UI 200, wherein the user indicates a focus point 310 to track via selecting "ITEM 12" within the viewing region 220; [0050], upon identifying the focus point 310 within the viewing region 220, a focus indicator, a tag 320 can be generated and associated with the scroll bar 210; [0051], the user can remove or modify the tag 320 and/or add one or more other tags; [0054], the user can return to the focus point 310 by invoking the tag 320; [0056], FIGS. 6-9 illustrate the exemplary UI 200, wherein the user can identify more than one focus point; [0085], the tracking component 1810 can be substantially similar to the systems 100, 200 and 1000 described above; the tracking component 1810 can accept input indicative of adding a focus point, removing a focus point and/or advancing to a focus point; the log 1830 can be employed to store a history of all activity associated with adding, removing and returning focus items; [0086-0087], the intelligence component 1840 can facilitate identifying focus items, adding focus indicia, and removing focus indicia via inferences; such inferences generally refer to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data (see [0012], [0032], [0069], [0072], events); inferences can be employed to identify a specific context or action, or can generate a probability distribution over states; the inference can be probabilistic, for example, the computation of a probability distribution over states of interest based on a consideration of data and events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the recommended position information represents recommended position information obtained by analyzing a historical mark position of the list data as suggested in Davis into Tuli in view of Himmel.  Doing so would be desirable because graphical user interfaces (GUIs) are commonly employed in connection with microprocessor-based devices such as computers to view information (e.g., a document, spreadsheet, etc.). In many instances, the amount of information that a user desires to observe exceeds a data-viewing window associated with a GUI (see Davis [0002]).  Conventional techniques can be inefficient, time consuming and irritating to the user, especially when the user cannot remember and/or relocate an item of interest. Thus, there is a need for a more efficient and user-friendly technique to locate items of interest within a set of information (see Davis [0007]).  Additionally, Davis’s intelligent inferences based on a historical model of user behavior (see Davis [0035], [0085-0087]) would improve the system of Tuli by automatically recommending identifying focus items, recommending adding focus indicia, and recommending removing focus indicia based on inferred user interest (see Davis [0086]).  These recommendations would save the user time, improve ease of use, and ensure that the user sees the information in which they are most interested.

Regarding claims 1 and 15, claims 1 and 15 contain substantially similar limitations to those found in claim 14.  Consequently, claims 1 and 15 are rejected for the same reasons.

Regarding claim 4, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein when the information of the position to be located is the marked position information, before obtaining the information of the position to be located, the method further comprises: displaying marking controls at a corresponding position of each datum in the loaded data link on the display interface; correspondingly, obtaining the information of the position to be located comprises: when at least one triggering operation acting on at least one of the marking controls is received, obtaining at least one corresponding marked datum according to the at least one triggering operation; and taking a distance between the at least one corresponding marked datum and the target point as the marked position information; and taking the marked position information as the information of the position to be located (Tuli Figs. 1-7; [0085], a user may select individual items of information 310 by operating the keypad/keyboard to move a cursor or pointer (not shown) displayed on the display panel 120; items of information 310 can be selected by touching the touch-sensitive screen 120, 160 at an appropriate position; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user by inputting a command to the apparatus 100 using the pointer/cursor, touch-screen 120, 160 or other suitable input means on the electronic device 200; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0098], the marker 230 indicates in the scroll bar 231 the relative location of the currently playing media item with respect to the information as a whole; [0099], if the currently playing media item 310 changes, for example due to a user selecting a new media item 310 for immediate playback using the cursor/pointer or touch-screen 120, 160, then the marker 230 is automatically associated with the newly playing media item 310; [0101], the marker 230 is graphically updated to reflect the fact that the marker 230 has been linked to the newly playing media item 310, and is no longer linked to the previously playing media item; since the newly playing media item 310 is located at a different relative position in the information as a whole than the previously playing media item 310, the location of the marker 230 in the scroll bar 221 is updated to reflect the fact that the position of the "currently selected" media item has changed; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 4.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 5, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein when the information of the position to be located is the position information of the list data group, before obtaining the information of the position to be located, the method further comprises (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210)
Himmel further teaches:
dividing the list data into at least one group of data according to a preset loading rule; correspondingly, obtaining the information of the position to be located comprises: obtaining identification data of each group of data in the loaded data link; taking a distance between the identification data and the target point as the position information of the list data group; and taking the position information of the list data group as the information of the position to be located (Himmel Figs. 1-6; [0029], the enlarged view includes an indicator 420 representing sub-objects; to display the enlarged view the user double clicks a pointer device (not shown) with the pointer on the slider 140; [0030], in FIG. 4, the window 115 is in the third position, in which table object 104 is in the view of the window 115; the table 104 in this illustration has 5 rows; the enlarged view of the slider 140 shows sub-object indicators 420 of the table 104 for the five displayed rows of the table 104; the sub-object indicators 420 are shown as "R1" through "R5" for the rows of the table 104 and as "S's" for one of the sentences of the text 105, which serves to illustrate another aspect of the invention; for objects and sub-objects which are numbered elements, such as the rows of table 104 in this illustration, the indicators 160 and 420 representing the respective objects are correspondingly numbered; [0031], FIG. 4 also illustrates another aspect of the invention; it is conventional that if a user clicks the pointing device (not shown) with the pointer positioned above the slider 140, the window 115 scrolls up by the vertical length of one window 115; if a user double clicks the pointing device with the pointer on one of the indicators 160 or 420, the window 115 immediately scrolls to the top of the indicated object or sub-object; the window 115 would move to position 3, as illustrated in FIG. 4, responsive to a user clicking on the indicator 160 for table 104 in the scroll bar 120; [0032], if the user single clicks (rather than double clicking, as in the previous embodiment) the pointing device with the pointer on one of the indicators 160 or 420, the window 115 immediately scrolls to the top of the indicated object or sub-object)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated dividing the list data into at least one group of data according to a preset loading rule; correspondingly, obtaining the information of the position to be located comprises: obtaining identification data of each group of data in the loaded data link; taking a distance between the identification data and the target point as the position information of the list data group; and taking the position information of the list data group as the information of the position to be located as suggested in Himmel into Tuli in view of Davis.  Doing so would be desirable because on computer displays, especially small ones, it is difficult for a user to maintain a sense of the context of the information displayed, since so little information fits in the display window. Therefore there is an increasing need for mechanisms which help users maintain their sense of the context of the information displayed on computerized display devices (see Himmel [0004]).  The present invention involves a recognition that the foregoing need is addressed by selectively displaying indications about what information is outside or inside the information in a computerized device's display window. This advantageously provides a summary view to help the user understand the context of the portion of the information that is displayed in the window (see Himmel [0005]).  Positions of the indicators represent relative positions of objects within the information. The objects represented are of numerous different object types, including paragraphs of text, tables, images, audio content, video content and hyper links. Such objects include sub-objects. For example, paragraphs of text include sentences, while spreadsheets, for example, include tables, cells, rows and columns. In a further aspect, a displayed attribute of an indicator represents the type of the indicator's respective object. This advantageously provides substantial further contextual detail, without using much display space (see Himmel [0007]).

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 5.  Consequently, claim 19 is rejected for the same reasons.

Regarding claim 6, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein when the information of the position to be located is the recommended position information, obtaining the information of the position to be located comprises (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210)
Davis further teaches:
when a data loading request for the list data is received, obtaining feature information of a corresponding data requester; obtaining list recommending position information corresponding to the list data by inputting the feature information of the corresponding data requester into a preset marking model, wherein the preset marking model is used for determining a position information of a recommended mark in the list data; obtaining corresponding recommended data from the list recommending position information according to the loaded data link on the display interface; taking a distance between the corresponding recommended data and the target point as the recommended position information; and taking the recommended position information as the information of the position to be located (Davis Figs. 1-20; [0025], FIG. 18 illustrates an exemplary intelligence-based system that tracks foci; [0028], the present invention relates to systems and methods that enable a user to return to a point of interest within a set of data via a graphical indicator that is generated and associated with the location of the point of interest; [0035], the user can configure the tracking component 110 such that after a time period lapses, tracking information that has been stored without any subsequent utilization can be automatically removed from the location bank 120; thus, rather than having the user initiate the removal through an action, the tracking component 110 can infer from an inaction that the user no longer desires to track the item; [0037], it is noted that returning a tracked item to a user and returning the user to the tracked item can refer to positioning information within a user interface viewing window such that information is visible to the user; [0049], FIG. 3 illustrates the UI 200, wherein the user indicates a focus point 310 to track via selecting "ITEM 12" within the viewing region 220; [0050], upon identifying the focus point 310 within the viewing region 220, a focus indicator, a tag 320 can be generated and associated with the scroll bar 210; [0054], the user can return to the focus point 310 by invoking the tag 320; [0085], the tracking component 1810 can be substantially similar to the systems 100, 200 and 1000 described above; the tracking component 1810 can accept input indicative of adding a focus point, removing a focus point and/or advancing to a focus point; the log 1830 can be employed to store a history of all activity associated with adding, removing and returning focus items; the history can include additional information such as user information, wherein the history of more than one user can be saved and delineated via the user; [0086-0087], the intelligence component 1840 can facilitate identifying focus items, adding focus indicia, and removing focus indicia via inferences; such inferences generally refer to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data (see [0012], [0032], [0069], [0072], events); inferences can be employed to identify a specific context or action, or can generate a probability distribution over states; the inference can be probabilistic, for example, the computation of a probability distribution over states of interest based on a consideration of data and events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when a data loading request for the list data is received, obtaining feature information of a corresponding data requester; obtaining list recommending position information corresponding to the list data by inputting the feature information of the corresponding data requester into a preset marking model, wherein the preset marking model is used for determining a position information of a recommended mark in the list data; obtaining corresponding recommended data from the list recommending position information according to the loaded data link on the display interface; taking a distance between the corresponding recommended data and the target point as the recommended position information; and taking the recommended position information as the information of the position to be located as suggested in Davis into Tuli in view of Himmel.  Doing so would be desirable because graphical user interfaces (GUIs) are commonly employed in connection with microprocessor-based devices such as computers to view information (e.g., a document, spreadsheet, etc.). In many instances, the amount of information that a user desires to observe exceeds a data-viewing window associated with a GUI (see Davis [0002]).  Conventional techniques can be inefficient, time consuming and irritating to the user, especially when the user cannot remember and/or relocate an item of interest. Thus, there is a need for a more efficient and user-friendly technique to locate items of interest within a set of information (see Davis [0007]).  Additionally, Davis’s intelligent inferences based on a historical model of user behavior (see Davis [0035], [0085-0087]) would improve the system of Tuli by automatically recommending identifying focus items, recommending adding focus indicia, and recommending removing focus indicia based on inferred user interest (see Davis [0086]).  These recommendations would save the user time, improve ease of use, and ensure that the user sees the information in which they are most interested.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 6.  Consequently, claim 20 is rejected for the same reasons.

Regarding claim 7, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 6.  Davis further teaches:
wherein before obtaining the list recommending position information corresponding to the list data by inputting the feature information of the corresponding data requester into the preset marking model, the method further comprises: obtaining historical mark information corresponding to the list data, wherein the historical mark information represents information associated with a historical marking operation acting on a marking control and corresponding to the list data; obtaining, according to the historical marking information, corresponding historical marked position information and feature information of a marking participant; and obtaining the preset marking model by training a model according to the corresponding historical marked position information and the feature information of the marking participant (Davis Figs. 1-20; [0025], FIG. 18 illustrates an exemplary intelligence-based system that tracks foci; [0028], the present invention relates to systems and methods that enable a user to return to a point of interest within a set of data via a graphical indicator that is generated and associated with the location of the point of interest; [0035], the user can configure the tracking component 110 such that after a time period lapses, tracking information that has been stored without any subsequent utilization can be automatically removed from the location bank 120; thus, rather than having the user initiate the removal through an action, the tracking component 110 can infer from an inaction that the user no longer desires to track the item; [0037], it is noted that returning a tracked item to a user and returning the user to the tracked item can refer to positioning information within a user interface viewing window such that information is visible to the user; [0049], FIG. 3 illustrates the UI 200, wherein the user indicates a focus point 310 to track via selecting "ITEM 12" within the viewing region 220; [0050], upon identifying the focus point 310 within the viewing region 220, a focus indicator, a tag 320 can be generated and associated with the scroll bar 210; [0054], the user can return to the focus point 310 by invoking the tag 320; [0085], the tracking component 1810 can be substantially similar to the systems 100, 200 and 1000 described above; the tracking component 1810 can accept input indicative of adding a focus point, removing a focus point and/or advancing to a focus point; the log 1830 can be employed to store a history of all activity associated with adding, removing and returning focus items; the history can include additional information such as user information, wherein the history of more than one user can be saved and delineated via the user; [0086-0087], the intelligence component 1840 can facilitate identifying focus items, adding focus indicia, and removing focus indicia via inferences; such inferences generally refer to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data (see [0012], [0032], [0069], [0072], events); inferences can be employed to identify a specific context or action, or can generate a probability distribution over states; the inference can be probabilistic, for example, the computation of a probability distribution over states of interest based on a consideration of data and events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein before obtaining the list recommending position information corresponding to the list data by inputting the feature information of the corresponding data requester into the preset marking model, the method further comprises: obtaining historical mark information corresponding to the list data, wherein the historical mark information represents information associated with a historical marking operation acting on a marking control and corresponding to the list data; obtaining, according to the historical marking information, corresponding historical marked position information and feature information of a marking participant; and obtaining the preset marking model by training a model according to the corresponding historical marked position information and the feature information of the marking participant as suggested in Davis into Tuli in view of Himmel.  Doing so would be desirable because graphical user interfaces (GUIs) are commonly employed in connection with microprocessor-based devices such as computers to view information (e.g., a document, spreadsheet, etc.). In many instances, the amount of information that a user desires to observe exceeds a data-viewing window associated with a GUI (see Davis [0002]).  Conventional techniques can be inefficient, time consuming and irritating to the user, especially when the user cannot remember and/or relocate an item of interest. Thus, there is a need for a more efficient and user-friendly technique to locate items of interest within a set of information (see Davis [0007]).  Additionally, Davis’s intelligent inferences based on a historical model of user behavior (see Davis [0035], [0085-0087]) would improve the system of Tuli by automatically recommending identifying focus items, recommending adding focus indicia, and recommending removing focus indicia based on inferred user interest (see Davis [0086]).  These recommendations would save the user time, improve ease of use, and ensure that the user sees the information in which they are most interested.

Regarding claim 10, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein after displaying the locating control, which is provided with the plurality of navigation points, at the first preset position on the display interface on which the list data is loaded, the method further comprises: receiving a display operation acting on the one of the plurality of navigation points; and displaying a prompt box at a second preset position on the display interface according to the display operation, wherein the second preset position represents a position corresponding to the one of the plurality of navigation points on the display interface, and the prompt box represents information of the loaded data link corresponding to the one of the plurality of navigation points (Tuli Figs. 1-7; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item; [0102], the user is always able to easily navigate to the currently playing media item, and hence the control panel 240, using the marker 230, regardless of whether the currently playing media item and control panel 240 is part of the information currently being displayed in the display window 210; [0104], as an alternative, the marker 230 can be associated directly with the control panel 240 so as to mark the relative location of the control panel 240 in the scrolling region 220 with respect to the list of media items; [0106], if the selected item 310 is a business or social meeting, the time, date, location and attendees can be displayed; this is shown in FIG. 5A; [0113], if the selected item is a share in a particular company, the current price together with a price history and an indication as to whether the share price is currently rising or falling can be displayed; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)

Regarding claim 11, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein after displaying the locating control, which is provided with the plurality of navigation points, at the first preset position on the display interface on which the list data is loaded, the method further comprises: obtaining a second data sliding track of the loaded data link on the display interface; determining a locating sliding track on the locating control according to the second data sliding track; determining a locating sliding start position and a locating sliding end position of the locating sliding track; and sliding a locating cursor on the locating control from the locating sliding start position to the locating sliding end position to slide proportionally to the second data sliding track (Tuli Figs. 1-7; [0086], a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220;)

Regarding claim 13, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
when function applying is performed, loading the display interface through the locating device (Tuli Figs. 1-7; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0092], the marker 230 can be used to cause the item of information 310 with which it is associated to be displayed quickly in the display window 210; the controller 110 may cause the item of information to be displayed in the display window 210 automatically in response to a user selecting the marker 230 with the pointer/cursor or touching the marker 230 via the touch-screen 110; FIG. 3B illustrates a situation in which the location indicator 222 has been moved to the position of the marker 230 so that the marked information item 310 is displayed in the display window 210)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli in view of Himmel in further view of Davis in further view of Matsushita (US 20180284980 A11, published 10/04/2018).

Regarding claim 8, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein after displaying the locating control, which is provided with the plurality of navigation points, at the first preset position on the display interface on which the list data is loaded, the method further comprises: when a second locating operation acting on a non-navigational point of the locating control is received, determining a position of second data to be located in the loaded data link, wherein the non-navigational point represents information on a position on the locating control other than a navigation point; and moving to the position of the second data to be located on the display interface, and displaying the second data to be located corresponding to the position of the second data to be located to locate the second data to be located on the display interface (Tuli Figs. 1-7; [0070], FIG. 5B is an illustration of a second screen shot of the user interface shown in FIG. 5A, in which the location indicator is displayed at a different location in the scrolling region to the marker; [0086], a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)
However, Tuli in view of Himmel in further view of Davis fails to expressly disclose jumping to the position of the second data to be located.  In the same field of endeavor, Matsushita teaches:
jumping to the position of the second data to be located (Matsushita Figs. 1-18; [0051], a basic method of moving the knob 320 is as follows; basic operations of the seek bar UI will now be described and details of the operations of the seek bar UI according to the present embodiment will be provided later; when the user touches on (starts pointing) any position on the track 310, the knob 320 moves to the position; when the user drags the knob 320, the knob 320 moves accordingly; first, the knob 320 moves to a start position of a drag (a touch-on position), and the knob 320 subsequently moves in accordance with a movement amount of the drag; [0053], FIG. 3C shows another example of the seek bar UI 300; [0067], FIGS. 5A to 5F represent an example of a screen display including a seek bar UI in the example of a seek bar UI control method described above; [0070], the preview image 504 is an enlarged display of an image corresponding to a seek bar position; the knob 505 moves, leftward or rightward, on the track 507 on which thumbnails are arranged by an operation such as a touch-on and a drag; [0073], a distance r between the knob position 510 at the time of the previous touch-off and the touch-on position 512 is calculated; the distance r is longer than the threshold α; as shown in FIG. 5E, the position determining unit 202 sets the position 512 at the time of acquisition of a touch-on event as the knob position 513, and enables movement of the knob with the position 513 as a start position; when the touch-on position is distant from a knob position at the time of a touch-off prior to the touch-on, the knob position is changed to the touch-on position; as the user subsequently performs a drag operation after the touch-on, the knob moves from the touch-on position 512 (513) by an amount in accordance with a drag amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated jumping to the position of the second data to be located as suggested in Matsushita into Tuli in view of Himmel in further view of Davis.  Doing so would be desirable because when the user operates a knob using a finger on a touch panel, it is difficult to accurately designate a precise position (see Matsushita [0006]).  The problem described above is not limited to a seek bar and occurs when moving any user interface element and, particularly, a user interface element with a small display area. In addition, the problem described above not only occurs when input is performed by a touch operation but also occurs when input is performed using any pointing device (pointing input device) (see Matsushita [0007]).  In consideration of the circumstances described above, an object of the present invention is to improve usability of a user interface which enables a position to be designated in response to a user operation (see Matsushita [0008]).  Additionally, Matsushita would improve the system of Tuli by increasing the basic functionality of the knob (see Matsushita [0051]) and improving on the difficulties with it (see Matsushita [0055], [0139]).

Regarding claim 9, Tuli in view of Himmel in further view of Davis in further view of Matsushita teaches all the limitations of claim 8, further comprising:
wherein when the second locating operation is a first sliding operation, determining, when the second locating operation acting on the non-navigational point of the locating control is received, the position of the second data to be located in the loaded data link comprises: when the first sliding operation acting on the non-navigational point of the locating control is received, determining a first data sliding track in the loaded data link, wherein the first data sliding track is the position of the second data to be located; correspondingly, moving to the position of the second data to be located on the display interface, and displaying the second data to be located corresponding to the position of the second data to be located to locate the second data to be located on the display interface comprises: determining a data sliding start position and a data sliding end position of the first data sliding track; and sliding data until the data reaches the data sliding end position, and displaying the second data to be located corresponding to the first data sliding track to locate the second data to be located on the display interface (Tuli Figs. 1-7; [0070], FIG. 5B is an illustration of a second screen shot of the user interface shown in FIG. 5A, in which the location indicator is displayed at a different location in the scrolling region to the marker; [0086], a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item)
Matsushita further teaches:
jumping to the position of the second data; jumping to the data sliding start position on the display interface and sliding (Matsushita Figs. 1-18; [0051], a basic method of moving the knob 320 is as follows. Moreover, basic operations of the seek bar UI will now be described and details of the operations of the seek bar UI according to the present embodiment will be provided later; when the user touches on (starts pointing) any position on the track 310, the knob 320 moves to the position; when the user drags the knob 320, the knob 320 moves accordingly; first, the knob 320 moves to a start position of a drag (a touch-on position), and the knob 320 subsequently moves in accordance with a movement amount of the drag; [0053], FIG. 3C shows another example of the seek bar UI 300; [0067], FIGS. 5A to 5F represent an example of a screen display including a seek bar UI in the example of a seek bar UI control method described above; [0070], the preview image 504 is an enlarged display of an image corresponding to a seek bar position; the knob 505 moves, leftward or rightward, on the track 507 on which thumbnails are arranged by an operation such as a touch-on and a drag; [0073], a distance r between the knob position 510 at the time of the previous touch-off and the touch-on position 512 is calculated; the distance r is longer than the threshold α; as shown in FIG. 5E, the position determining unit 202 sets the position 512 at the time of acquisition of a touch-on event as the knob position 513, and enables movement of the knob with the position 513 as a start position; when the touch-on position is distant from a knob position at the time of a touch-off prior to the touch-on, the knob position is changed to the touch-on position; as the user subsequently performs a drag operation after the touch-on, the knob moves from the touch-on position 512 (513) by an amount in accordance with a drag amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated jumping to the position of the second data; jumping to the data sliding start position on the display interface and sliding as suggested in Matsushita into Tuli.  Doing so would be desirable because when the user operates a knob using a finger on a touch panel, it is difficult to accurately designate a precise position (see Matsushita [0006]).  The problem described above is not limited to a seek bar and occurs when moving any user interface element and, particularly, a user interface element with a small display area. In addition, the problem described above not only occurs when input is performed by a touch operation but also occurs when input is performed using any pointing device (pointing input device) (see Matsushita [0007]).  In consideration of the circumstances described above, an object of the present invention is to improve usability of a user interface which enables a position to be designated in response to a user operation (see Matsushita [0008]).  Additionally, Matsushita would improve the system of Tuli by increasing the basic functionality of the knob (see Matsushita [0051]) and improving on the difficulties with it (see Matsushita [0055], [0139]).

Claims 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli in view of Himmel in further view of Davis in further view of Amacker (US 20150177977 A1, published 06/25/2015).

Regarding claim 12, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein after obtaining the plurality of navigation points by taking each piece of the position information corresponding to the information of the position to be located as the position identifier, the method further comprises (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0101], if the previously playing media item 310 was the tenth item in a list of 40 items and the newly playing media item is the twentieth item in the same list, the location of the marker 230 in the scroll bar changes from 1/4 of the distance along the scroll bar 221 to 1/2 of the distance along the scroll bar 221; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)
However, Tuli in view of Himmel in further view of Davis fails to expressly disclose when a number of navigation points in the plurality of navigation points is greater than a preset number, selecting the preset number of navigation points from the plurality of navigation points for display, and hiding unselected navigation points in the plurality of navigation points, wherein the preset number is a set number of navigation points displayed on the locating control.  In the same field of endeavor, Amacker teaches:
when a number of navigation points in the plurality of navigation points is greater than a preset number, selecting the preset number of navigation points from the plurality of navigation points for display, and hiding unselected navigation points in the plurality of navigation points, wherein the preset number is a set number of navigation points displayed on the locating control (Amacker Figs. 1-7; [0011], location indicators that each correspond to a position within the information set and that each location indicator provides an indication of input that may be used to cause a corresponding portion of the information set to be displayed; [0033], FIG. 4 shows an example process 400 for determining a mapping of location indicators to a scroll bar; the relative size of the scroll bar (e.g., based on resolution, display area, and/or other such factors) is used to determine 402 how many location indicators should be shown; the number of location indicators may be determined as the greatest integer less than or equal to the number of pixels of the scroll bar's height divided by a predetermined number, although similar or other calculations may be used; once the number of location indicators is determined, in an embodiment, the appearance of each location indicator is determined 404; if seventy-five search results are mapped to the scroll bar and there are to be ten location indicators mapped to the scroll bar, the spacing would be seven (the greatest integer less than or equal to seventy-five divided by ten); the numerical values for the location indicators may begin at an initial value, such as one, and each successive location indicator will be determined as the value of the previous location indicators plus the spacing; continuing the example having seventy-five search results and ten location indicators, the numerical values would be one, eight, fifteen, twenty-two, twenty-nine, thirty-six, forty-three, fifty, fifty-seven, sixty-four, and seventy-one; see also [0035-0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when a number of navigation points in the plurality of navigation points is greater than a preset number, selecting the preset number of navigation points from the plurality of navigation points for display, and hiding unselected navigation points in the plurality of navigation points, wherein the preset number is a set number of navigation points displayed on the locating control as suggested in Amacker into Tuli in view of Himmel in further view of Davis.  Doing so would be desirable because many other types of electronic documents typically contain more content than can be practically displayed all at one time. The inability to display more than a portion of an information set at any given time can present difficulties for a user attempting to navigate through the information set (see Amacker [0002]).  Previous techniques are often cumbersome (see Amacker [0003]).  Additionally, displaying only a preset number of navigation points would ensure that the navigation points are displayed with appropriate spacing based on available screen size (see Amacker [0033]), thereby maintaining legibility and not overwhelming the user with too many crowded indicators.

Regarding claim 21, Tuli in view of Himmel in further view of Davis teaches all the limitations of claim 1.  However, Tuli in view of Himmel in further view of Davis fails to expressly disclose further comprising: when a number of navigation points in the plurality of navigation points is greater than a predetermined number, selecting the predetermined number of navigation points to display and hiding remaining navigation points.  In the same field of endeavor, Amacker teaches:
further comprising: when a number of navigation points in the plurality of navigation points is greater than a predetermined number, selecting the predetermined number of navigation points to display and hiding remaining navigation points (Amacker Figs. 1-7; [0011], location indicators that each correspond to a position within the information set and that each location indicator provides an indication of input that may be used to cause a corresponding portion of the information set to be displayed; [0033], FIG. 4 shows an example process 400 for determining a mapping of location indicators to a scroll bar; the relative size of the scroll bar (e.g., based on resolution, display area, and/or other such factors) is used to determine 402 how many location indicators should be shown; the number of location indicators may be determined as the greatest integer less than or equal to the number of pixels of the scroll bar's height divided by a predetermined number, although similar or other calculations may be used; once the number of location indicators is determined, in an embodiment, the appearance of each location indicator is determined 404; if seventy-five search results are mapped to the scroll bar and there are to be ten location indicators mapped to the scroll bar, the spacing would be seven (the greatest integer less than or equal to seventy-five divided by ten); the numerical values for the location indicators may begin at an initial value, such as one, and each successive location indicator will be determined as the value of the previous location indicators plus the spacing; continuing the example having seventy-five search results and ten location indicators, the numerical values would be one, eight, fifteen, twenty-two, twenty-nine, thirty-six, forty-three, fifty, fifty-seven, sixty-four, and seventy-one; see also [0035-0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: when a number of navigation points in the plurality of navigation points is greater than a predetermined number, selecting the predetermined number of navigation points to display and hiding remaining navigation points as suggested in Amacker into Tuli in view of Himmel in further view of Davis.  Doing so would be desirable because many other types of electronic documents typically contain more content than can be practically displayed all at one time. The inability to display more than a portion of an information set at any given time can present difficulties for a user attempting to navigate through the information set (see Amacker [0002]).  Previous techniques are often cumbersome (see Amacker [0003]).  Additionally, displaying only a preset number of navigation points would ensure that the navigation points are displayed with appropriate spacing based on available screen size (see Amacker [0033]), thereby maintaining legibility and not overwhelming the user with too many crowded indicators.

Regarding claims 22 and 23, claims 22 and 23 contain substantially similar limitations to those found in claim 21.  Consequently, claims 22 and 23 are rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4-12, 14, 15, and 18-20, the addition of claims 21-23, and the cancellation of claims 2, 3, 16, and 17.  The corrections to the specification have been approved, and the objections to the title and drawings are respectfully withdrawn.  The corrections to claims 4-9, 12, and 18-20 have been approved, and the objections to claims 4-9, 12, and 18-20 are respectfully withdrawn.  The correction to claim 9 has been approved, and the rejection to claim 9 under 35 U.S.C. 112(b) is respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Tuli as described in the previous Office action, does not explicitly teach amended claim 1.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Tuli in view of Himmel in further view of Davis.
Specifically applicant alleges as can be seen, only ONE marker 230 is disclosed, as shown in the FIG. 3A of Tuli (see remarks p. 18).  Tuli at least fails to disclose wherein the information of the position to be located comprises marked position information, position information of a list data group and recommended position information, the plurality of navigation points comprising a navigation point for the marked position information, a navigation point for the position information of the list data group and a navigation point for the recommended position information, and wherein the marked position information represents position information obtained by marking the data in the loaded data link by the locating device, the position information of the list data group represents position information corresponding to each group divided according to a preset loading rule when the list data is loaded, the recommended position information represents recommended position information obtained by analyzing a historical mark position of the list data (see remarks p. 19).  Examiner respectfully disagrees.
As discussed in the rejection above, Tuli specifically discloses a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220 (see [0118]).  Tuli discloses that the markers are marked position information for a plurality of item types.  Tuli further discloses that the markers are position information of a list data group of a displayed list of items.  Tuli further discloses that the markers are recommended position information displayed to assist the user in navigation to recommended locations.  Tuli further discloses the marked position information represents position information obtained by marking the data in the loaded data link by the locating device (Figs. 1-7; [0084], [0089-0090], [0095], [0101], [0105], [0112], [0118]).  Himmel clarifies that when displaying a plurality of markers, the position information of the list data group represents position information corresponding to each group divided according to a preset loading rule when the list data is loaded (Himmel Figs. 1-6; [0019], [0029-0032]).  Davis clarifies that when displaying a plurality of markers, the recommended position information represents recommended position information obtained by analyzing a historical mark position of the list data (Davis Figs. 1-20; [0012], [0025], [0028], [0032], [0035], [0037], [0049-0051], [0054], [0056], [0069], [0072], [0085-0087]).  Thus the combination of Tuli, Himmel, and Davis is considered to teach claim 1.
Similar arguments have been presented for claims 14 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 4-13 and 18-23 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 14, and 15.  However, as discussed above, Tuli in view of Himmel in further view of Davis is considered to teach claims 1, 14, and 15, and consequently, claims 4-13 and 18-23 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN T REPSHER III/Primary Examiner, Art Unit 2143